DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 28 March 2022 for the application filed 8 August 2021 which claims foreign priority to CN202021631677.2 filed 7 August 2020 and CN20202450874.0 filed 29 October 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US 2019/0233098).
- Regarding Claim 30. Tian discloses a method of increasing a lifting power in a VTOL aerial drone (100, fig. 1-7) without having to lengthen the aerial drone (100, inherently, adding lifting propellers to available locations, as disclosed by Tian, provides for increased lifting power without having to lengthen the aerial drone), the method comprising:
providing a left main wing (124) and a right main wing (124) on the drone (100);
providing a left secondary wing (122) and a right secondary wing (122) on the drone (100);
providing a main body (110) coupled to the left main wing (124) and the right main wing (124);
providing a left linear support (130) coupled to the left main wing (124);
providing a right linear support (130) coupled to the right main wing (124);
providing a first set of plurality of lifting propellers (131/132/133) disposed on the left linear support (130);
providing a second set of plurality of lifting propellers (135/136/137) disposed on the right linear support (130);
wherein the first set of plurality of lifting propellers and the second set of plurality of lifting propellers are disposed on a same first horizontal plane (fig. 2 illustrates the propellers on the same horizontal plane);

providing a right extra lifting propeller (138) on the drone (100) disposed on the second horizontal plane (fig. 2 illustrates the additional lift propeller arranged on a second horizontal plane); and 
providing a left dorsal fin (142) coupled to the left linear support (130), and the left extra lifting propeller (134) is disposed on the top distal end of the left dorsal fin (130, fig. 2 illustrates the arrangement).
- Regarding Claim 31. Tian discloses the method as recited in claim 30, wherein from a top view, the first set of plurality of lifting propellers (131/132/133) and the left extra lifting propeller (134) are disposed co-linearly (fig. 3 illustrates the arrangement).
- Regarding Claim 32. Tian discloses the method as recited in claim 31, wherein from the top view, the left extra lifting propeller (134) has a rotational coverage area (R2, fig. 6) that partially overlaps with a rotational coverage area of another lifting propeller (133) in said first set of plurality of lifting propellers (131/132/133). 
- Regarding Claim 34. Tian discloses the method as recited in claim 32, wherein there are no other lifting propellers (fig. 1-7 illustrate no other propellers capable of producing lift) besides the first and second sets of plurality of lifting propellers (131/132/133 and 135/136/137) and the left and right extra lifting propellers (134/137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Weekes et al. (US 2019/0127056).
Regarding Claim 22. Tian discloses a VTOL (vertical take-off and landing) aerial drone (100, fig. 1-7), comprising: 
a left main wing and a right main wing (124, fig. 1 illustrates main wings on the sides of the main body); 
a left secondary wing and a right secondary wing (122, fig. 1 illustrates front wings on the sides of the main body); 
a main body (110) coupled to the left main wing and the right main wing (124); 
a left linear support (130) coupled to the left main wing (124); 
a right linear support (130) coupled to the right main wing (124); 
wherein the left linear support (130) has a first set of plurality of lifting propellers (131/132/133) disposed thereon; 
wherein the right linear support (130) has a second set of plurality of lifting propellers (135/136/137) disposed thereon; 
a left dorsal fin (142) on the left linear support (130); and 
a right dorsal fin (142) on the right linear support (130).  Tian does not disclose the dorsal fins arranged between any two plurality of lifting propellers on the left/right linear supports.
However, Weekes discloses a similar VTOL aerial drone (100, fig. 1; “unmanned or autonomous aerial vehicle” [0039]) comprising dorsal fins (fig. 1 illustrates three rotors on each linear support 107/108, and each rotor is attached to the support by a dorsal fin extending from the top/upper side of the linear support) arranged between any two plurality of lifting propellers (104/106 and 101/103) on the left/right linear supports (107/108, the dorsal fins support propellers 102/105).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dorsal fins of Tian to be placed between two propellers as disclosed by Weekes, to ensure that proper placement of the various components as disclosed by Weekes in [0057].
- Regarding Claim 23. Tian as modified discloses the aerial drone as recited in claim 22 further comprising at least one push propeller (139) disposed at a rear end of the drone (100, fig. 3 illustrates the push propeller), each of said at least one push propeller (139) has a rotation of axis in parallel with a .

Claim 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tian as modified in further view of Wobben (US 6,293,491).
- Regarding Claim 24. Tian as modified discloses the aerial drone according to claim 23, but does not discloses wherein one of said at least one push propeller is disposed at a rear end of the left linear support, and another one of said at least one push propeller is disposed at the end of the right linear support.
However, Wobben discloses a similar VTOL aircraft (10, fig. 1-2) wherein the tail end of the left and right linear supports (28b/c) are provided with push propellers (20a/b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the linear supports of Tian as modified to incorporate the push propellers of Wobben to ensure thrust was provided to the aircraft for greater efficiency in forward flight.
- Regarding Claim 25. Tian as modified discloses the aerial drone according to claim 24, wherein each of said left dorsal fin (142) and right dorsal fin (142) has a lifting propeller (134/138) disposed thereon (fig. 1-7 illustrate the additional lift propellers).
- Regarding Claim 26. Tian as modified discloses the aerial drone according to claim 25, wherein the lifting propeller (134/138) disposed on each of said left dorsal fin (142) and right dorsal fin (142) is disposed on a top distal end of the left (142) and right dorsal fins, (142) respectively (fig. 5 illustrates the arrangement).
- Regarding Claim 28. Tian as modified discloses the aerial drone according to claim 25, wherein each of said left (142) and right dorsal fins (142) has a rear-ward slant (fig. 5 illustrates the arrangement).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian as modified in further view of Obviousness.
Regarding Claim 27. Tian as modified discloses the aerial drone according to claim 25, but does not disclose wherein a base of each of said left and right dorsal fins at least partially overlaps with said left and right main wings, respectively.
However, Tian as modified discloses the claimed invention except for the location of the dorsal fins partially overlapping the main wings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the dorsal fins to overlap the main wings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, Weekes provides that alternate placements of the dorsal fins/rotors/propellers is within the scope of one of ordinary skill in the art.
- Regarding Claim 29. Tian as modified discloses the aerial drone according to claim 25, wherein the lifting propeller (134/138) disposed on each of said left dorsal fin (142) and right dorsal fin (142) has a rotational coverage area (R2), and the rotation coverage area (R2) partially overlaps with a rotation coverage area (R1) of the lifting propellers which are immediately closest to the respective dorsal fin (142, fig. 5-6 illustrate the arrangement) and disposed on the respective left and right linear supports (130).  Tian does not disclose the lifting propeller as immediately behind the respective dorsal fins.
However, Tian as modified discloses the claimed invention except for the location of the additional lift propeller being in front of a lift propeller.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the additional lift propeller as disclosed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Further, Weekes provides that alternate placements of the dorsal fins/rotors/propellers is within the scope of one of ordinary skill in the art.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wobben (US 6,293,491).
- Regarding Claim 33. Tian discloses the method as recited in claim 32 further providing a push propeller (139), but does not disclose the push propeller disposed on a rear end of each of said left and right linear supports.
However, Wobben discloses a similar VTOL aircraft (10, fig. 1-2) wherein the tail end of the left and right linear supports (28b/c) are provided with push propellers (20a/b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the linear supports of Tian as modified to incorporate the push propellers of Wobben to ensure thrust was provided to the aircraft for greater efficiency in forward flight.
Response to Arguments
Applicant's arguments, see pages 5-6 filed 28 March 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that Tian does not disclose dorsal fins on any of the linear supports, the examiner does not agree.  The examiner contends that the vertical stabilizers as disclosed by Tian are equivalent to dorsal fins, as they are disposed on the upper side of the linear supports, and the definition of dorsal is: of, on, or relating to the upper side or back of an animal, plant, or organ.  As such, the vertical stabilizers of Tian are equivalent to dorsal fins, as they are on the back/upper surface of the linear supports.  Regarding the arrangement of the dorsal fins, the examiner maintains that rearrangement of parts as necessary is well within the skills of one or ordinary skill in the art, and as such, does not provide patentable weight to the claims.  The criticality of the dorsal fin location is also brought into question by the present inventions claim language citing that the dorsal fins can be disposed between any two of the plurality of lifting propellers.  Further, with the incorporation of Weekes, the presence of dorsal fins along the linear supports in multiple positions is taught.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        30 March 2022